[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                   FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 05-15962
                                                              June 27, 2006
                         Non-Argument Calendar            THOMAS K. KAHN
                       ________________________                 CLERK

                  D. C. Docket No. 01-03658-CV-JOF-1

MALCOLM BOARTFIELD, et al.,

                                                           Plaintiffs,

HELEN CLEVELAND,


                                                           Plaintiff-Appellant,

                                  versus

TOWERS PERRIN FORSTER CROSBY, INC.,
d.b.a. Towers Perrin,


                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                              (June 27, 2006)

Before CARNES, PRYOR and FAY, Circuit Judges.
PER CURIAM:

      The ruling awarding attorney fees to the appellee is affirmed based upon the

reasons set forth in the ORDER of the district court entered on September 27,

2005, which is fully supported by the record.

      AFFIRMED.




                                         2